DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.  

 Response to Amendment
Amendments filed October 10, 2022 have been entered.  Claims 1-3, 5-12, 14-15, & 17-20 remain pending.  Claims 1, 3, 5-6, 12, 14, 17-19 have been amended.  

Response to Arguments

Applicant’s arguments, see p. 6 last full paragraph to p. 7 first paragraph, filed October 10, 2022, with respect to the rejection(s) of claim(s) 12 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4267699 A (Bahrenburg).  
In regard to, “Person of ordinary skill in the art would not be motivated to modify this design to move either tube 122 or hose 126 to another side”.  One of ordinary skill  in the art would be motivated to keep the inlet and the outlet as far from each other as possible so as to avoid heat which has been removed from the system from being transferred to any of the incoming coolant; this would make the chamber more efficient.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4267699 A (Bahrenburg).  

Regarding claim 12, Bahrenburg teaches A fluid-blocking header configured for testing a component made using an additive manufacturing process, the component having an internal conduit, comprising: a body having an internal conformal surface configured to mate with an external conformal surface of the component, a first side orthogonal to the internal conformal surface, and a second side opposite the first side (Fig. 4: inlet and outlet 14 and 15 (respectively) are orthogonal to the pipe ‘P’ and the outlet is opposite to the inlet, Fig. 7 shows that the surfaces are conformal); a cooling inlet on the first side of the body (Fig. 4 inlet 14); a cooling outlet on the second side of the body (Fig. 4 outlet 15); and a fluid cooling system coupled to the cooling inlet and the cooling outlet and configured route a coolant from the cooling inlet, through the body, and out the cooling outlet to freeze a plugging fluid within the internal conduit and adjacent the external conformal surface of the component (Fig. 1, column 3 line 67-column 4 line 1: cooling fluid from the source ‘S’ flows into the device at ‘C’ creating a blockage (by freezing a plugging fluid) in the pipe ‘P’ and then flows out of the device at ‘E’).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claim(s) 1-3, 5-11, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6408638 B1 (Chen) in view of US 4267699 A (Bahrenburg) in view of US 7195042 B1 (Hawie).  

Regarding claim 1,  Chen teaches a method for inspecting a component made using an additive manufacturing process, the component having an internal conduit, comprising: attaching a fluid-blocking header (Fig. 1 adapter 102)  to the component (Fig. 4 water pipe 120), the fluid-blocking header having an internal conformal surface (Fig. 1 104 or 106 or etc.)  configured to mate with an external conformal surface of the component (Fig. 4 adapter is configured to mate with external conformal surface of the pipe 120),…; introducing a plugging fluid into the internal conduit, the plugging fluid filling the internal conduit(Fig. 9: 14 is plugging fluid); activating the fluid-blocking header to freeze the plugging fluid in a vicinity of the fluid- blocking header (column 2 lines 28-30: adapter freezes the water in the pipe to create a plug), including routing a coolant from the coolant inlet, through the fluid-blocking header, and out the coolant outlet (Fig. 5 shows coolant (indicated by arrows) entering the fluid blocking header (“metal cylinder 100 or evaporator head”) and then out the outlet (the inlet and outlet both pass through the hose coupling 116)).  
Chen does not teach … a coolant inlet on a first side of the fluid-blocking header orthogonal to the internal conformal surface, and a coolant outlet on a second side of the fluid-blocking header, the second side being opposite the first side… pressurizing the internal conduit of the component; and analyzing a fluid flow characteristic at an outlet of the component to assess an occurrence of a blockage within the internal conduit.  
Bahrenburg teaches … a coolant inlet on a first side of the fluid-blocking header orthogonal to the internal conformal surface, and a coolant outlet on a second side of the fluid-blocking header, the second side being opposite the first side(Fig. 4: inlet and outlet 14 and 15 (respectively) are orthogonal to the pipe ‘P’ and the outlet is opposite to the inlet, Fig. 7 shows that the surfaces are conformal)… 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen with the teachings of Bahrenburg.  One would have modified to fluid blocking header (evaporator head) of Chen with the inlet and outlets being orthogonal to the internal conformal surface and opposite to each other of Bahrenburg.  The motivation would have been to have the cold inlet and the relatively hot outlet have as little contact with each other as possible so as to carry away more heat rather than heating the incoming coolant.  
Hawie teaches … pressurizing the internal conduit of the component (column 4 lines 11-13: system blocks and seals nozzles so that the conduits can be pressurized); and analyzing a fluid flow characteristic at an outlet of the component to assess an occurrence of a blockage within the internal conduit (column 1 lines 34-37: flow characteristics inform a technician of which channels are opened or blocked).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Bahrenburg with the teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the pressurizing and analysis of flow characteristics within an engine of Hawie. The motivation would have been to enable a technician to get a more accurate assessment of blockages within the conduits of an engine.

Regarding claim 2,  Chen in view Bahrenburg in further view of Hawie teaches the method of claim 1.  
Neither Chen nor Bahrenburg teach wherein the component is an engine casing and the internal conduit includes a fuel rail, the fuel rail fluidly coupled to a plurality of fuel injectors.  
Hawie does teach wherein the component is an engine casing (column 2 line 35: system is for an engine casing) and the internal conduit includes a fuel rail, the fuel rail fluidly coupled to a plurality of fuel injectors (column 2 lines 28-30: fuel injection system coupled to nozzle assembly).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view Bahrenburg in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the blocking of fuel lines for an engine of Hawie. The motivation would have been to check whether all the fuel lines would be able to adequately supply fuel to the engine.  

Regarding claim 3,  Chen in view Bahrenburg in further view of Hawie teaches the method of claim 2.  
Neither Chen nor Bahrenburg teach wherein the attaching the fluid-blocking header to the component includes attaching a first fluid-blocking header adjacent a first fuel injector of the plurality of fuel injectors.  
	Hawie teaches wherein the attaching the fluid-blocking header to the component includes attaching a first fluid-blocking header adjacent a first fuel injector (Fig. 3 sealing covers 88 are adjacent to the fuel nozzles 26, column 3 lines 63-66: system can seal a selected number of injectors/nozzles) of the plurality of fuel injectors (column 2 lines 43-46: there are a plurality of fuel injectors/nozzles 26).  
	It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view Bahrenburg in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the attaching of a first fluid blocking header adjacent to a first fuel injector. The motivation would have been to control which conduits get pressurized so as to enable a diagnostic flow characteristic to determine where potential blockages are.  

Regarding claim 5,  Chen in view Bahrenburg in further view of Hawie teaches the method of claim 3.  
Neither Chen nor Bahrenburg teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of a flow rate or a pressure at one or more of the plurality of fuel injectors other than the first fuel injector.  
 Hawie does teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of a flow rate or a pressure at one or more of the plurality of fuel injectors (column 1 lines 34-37: analyzing a flow characteristic includes assessing blockages by measuring a flow rate) other than the first fuel injector (column 3 lines 63-66: system can seal a selected number of injectors/nozzles).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Bahrenburg in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the analysis of flow characteristics of Hawie.  The motivation would have been to determine precisely whether the engine would supply fuel in sufficient amounts for combustion.

Regarding claim 6,  Chen in view Bahrenburg in further view of Hawie teaches the method of claim 5.  
 Neither Chen nor Bahrenburg teach wherein the attaching the fluid-blocking header to the component includes attaching a second fluid-blocking header adjacent a second fuel injector (Fig. 3 fuel nozzle 26: shows blocking adjacent fuel injectors/nozzles) of the plurality of fuel injectors.  
Hawie does teach wherein the attaching the fluid-blocking header to the component includes attaching a second fluid-blocking header adjacent a second fuel injector of the plurality of fuel injectors (column 2 lines 43-46: there are a plurality of fuel injectors/nozzles 26).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the attaching of a second fluid blocking header of Hawie. The motivation would have been to more precisely control flow of fuel through the engine in order to better see possible obstructions within the conduits.

Regarding claim 7, Chen in view Bahrenburg in further view of Hawie teaches the method of claim 6.  
Neither Chen nor Bahrenburg teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of the flow rate or the pressure at one or more of the plurality of fuel injectors positioned between the first fuel injector and the second fuel injector.
Hawie teaches wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of the flow rate or the pressure at one or more of the plurality of fuel injectors positioned between the first fuel injector and the second fuel injector (column 3 lines 59-62: system can block multiple fuel injectors, column 4 lines 7-9: and analyze the resulting flow characteristic).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view Bahrenburg n view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the measuring of flow rate or pressure at the plurality of fuel injectors of Hawie. The motivation would have been to obtain an accurate assessment of which sections of conduit might be blocked by seeing the flow rate through those particular conduits.  

Regarding claim 8, Chen in view Bahrenburg in further view of Hawie teaches the method of claim 1.
Neither Chen nor Bahrenburg teach wherein the component is a fluid manifold and the internal conduit includes an inlet, a first passageway fluidly coupled to a first outlet and a second passageway fluidly coupled to a second outlet.
Hawie does teach wherein the component is a fluid manifold and the internal conduit includes an inlet, a first passageway fluidly coupled to a first outlet and a second passageway fluidly coupled to a second outlet (column 1 lines 43-45: internal conduits of the fluid manifold/enclosure are connected to the inlet nozzles and the fluid flow characteristic is then analyzed at the outlet).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view Bahrenburg in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the fluid coupling of a first outlet and a second passageway to a second outlet of Hawie. The motivation would have been to have a pressure signal able to traverse the fluid coupled conduits to reach the outlet where the flow characteristic could then be evaluated (which due to the fluid coupling would provide information about the coupled regions).  

Regarding claim 9, Chen in view Bahrenburg in further view of Hawie teaches the method of claim 8.  
Neither Chen nor Bahrenburg teach wherein the attaching the fluid-blocking header to the component includes attaching the fluid-blocking header adjacent one of the first passageway and the second passageway.
Hawie does teach wherein the attaching the fluid-blocking header to the component includes attaching the fluid-blocking header adjacent one of the first passageway and the second passageway (Fig. 3 sealing covers 88: show fluid blocking headers are adjacent to multiple passageways).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view Bahrenburg  in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the attaching of fluid blocking headers to adjacent passageways. The motivation would have been to isolate particular regions of conduit from other regions so that the flow characteristics through only that region can be evaluated.  

Regarding claim 10, Chen in view Bahrenburg in further view of Hawie teaches the method of claim 9.
Neither Chen nor Bahrenburg teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of a flow rate or a pressure at one or more of the first outlet and the second outlet.
Hawie does teach wherein the analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of a flow rate or a pressure at one or more of the first outlet and the second outlet (column 4 lines 4-10: uses a “flow measurement” to determine a spray characteristic of the fluid ejection/(out letting)).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view Bahrenburg in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the measuring of flow rates at one or more of the outlets. The motivation would have been that blocking a flow through one region of conduit would increase the flow through another so an accurate understanding of the blockages in the conduits would be developed by looking at the flow characteristics at the outlets which could potentially be affected by a blockage.

Regarding claim 11, Chen in view Bahrenburg in further view of Hawie teaches the method of claim 10.  
Neither Chen nor Bahrenburg teach wherein the first outlet and the second outlet are coupled to a main outlet of the component and analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of the flow rate or the pressure at the main outlet.
Hawie teaches wherein the first outlet and the second outlet are coupled to a main outlet of the component and analyzing the fluid flow characteristic at the outlet of the component to assess the occurrence of the blockage within the internal conduit includes measuring at least one of the flow rate or the pressure at the main outlet (column 6 lines 38-46: system measures flow rates at the outlets to assess characteristics which indicate existence of blockages and their locations).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Bahrenburg in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the analyzing of flow characteristics of Hawie. The motivation would have been that the combination would enable an accurate diagnosis of obstructions within the conduits of the engine.  

Regarding claim 17,  Chen teaches a method for inspecting…, the first fluid-blocking header having an internal conformal surface configured to mate with an external conformal surface of the engine casing (Fig. 4 shows a fluid blocking header which has a conformal surface configured to mate with a pipe or conduit 120 such as might be part of an engine casing), … ; introducing a plugging fluid into the fuel rail, the plugging fluid filling the fuel rail; activating the first fluid-blocking header to freeze the plugging fluid in a vicinity of the first fluid-blocking header (Fig. 9 shows that when activating the fluid blocking header the plugging fluid 14 in the vicinity of the fluid blocking header will freeze), including routing a coolant from the coolant inlet, through the fluid- blocking header, and out the coolant outlet (Fig. 5 shows coolant (indicated by arrows) entering the fluid blocking header (“metal cylinder 100 or evaporator head”) and then out the outlet (the inlet and outlet both pass through the hose coupling 116)); …
Chen does not teach … a coolant inlet on a first side of the fluid-blocking header orthogonal to the  internal conformal surface, and a coolant outlet on a second side of the fluid-blocking header, the second side being opposite the first side … an engine casing made using an additive manufacturing process, the engine casing including a fuel rail configured to provide a fuel to a plurality of fuel injectors spaced circumferentially about the engine casing, comprising: attaching a first fluid-blocking header to the engine casing … pressurizing the fuel rail at a fuel supply inlet of the engine casing; and analyzing a fluid flow characteristic at an outlet of the engine casing to assess an occurrence of a blockage within the fuel rail.  
Bahrenburg teaches … a coolant inlet on a first side of the fluid-blocking header orthogonal to the  internal conformal surface, and a coolant outlet on a second side of the fluid-blocking header, the second side being opposite the first side (Fig. 4: inlet and outlet 14 and 15 (respectively) are orthogonal to the pipe ‘P’ and the outlet is opposite to the inlet, Fig. 7 shows that the surfaces are conformal) …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen with the teachings of Bahrenburg.  One would have modified to fluid blocking header (evaporator head) of Chen with the inlet and outlets being orthogonal to the internal conformal surface and opposite to each other of Bahrenburg.  The motivation would have been to have the cold inlet and the relatively hot outlet have as little contact with each other as possible so as to carry away more heat rather than heating the incoming coolant.  
Hawie teaches an engine casing made using an additive manufacturing process, the engine casing including a fuel rail configured to provide a fuel to a plurality of fuel injectors spaced circumferentially about the engine casing, comprising: attaching a first fluid-blocking header to the engine casing (Fig. 3 sealing covers 88 attach to the engine casing), … pressurizing the fuel rail at a fuel supply inlet of the engine casing (column 4 lines 11-13: system blocks and seals nozzles so that the conduits can be pressurized); and analyzing a fluid flow characteristic at an outlet of the engine casing to assess an occurrence of a blockage within the fuel rail (column 1 lines 34-37: flow characteristics inform a technician of which channels are opened or blocked).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Bahrenburg with the teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the pressurizing and analysis of flow characteristics within an engine of Hawie. The motivation would have been to enable a technician to get a more accurate assessment of blockages within the conduits of an engine.

Regarding claim 18,  Chen in view of Bahrenburg in view of Hawie teaches the method of claim 17.  
Chen further teaches the activating the first fluid-blocking header to freeze the plugging fluid in the vicinity of the first fluid-blocking header (Fig. 5 shows coolant flowing through the header to freeze the plugging fluid).  
Chen does not teach wherein the attaching the first fluid- blocking header to the engine casing includes attaching the first fluid-blocking header adjacent a first fuel injector of the plurality of fuel injectors.  
 Hawie teaches wherein the attaching the first fluid- blocking header to the engine casing includes attaching the first fluid-blocking header adjacent a first fuel injector (Fig 3 headers/(sealing covers 88) are adjacent to the fuel injectors/(fuel nozzles 26)) of the plurality of fuel injectors (column 2 lines 43-46: there are a plurality of fuel injectors/nozzles 26).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Bahrenburg with the teachings of Hawie. One would have added to the freezing and blocking of conduits from Chen the attaching of fluid blocking headers of Hawie. The motivation would have been to enable the analysis of flows through the conduits of an engine thereby providing a means to detect obstructions in the conduits.  

Regarding claim 19,  Chen in view of Bahrenburg in view of Hawie teaches the method of claim 18.  
Chen does not teach further comprising attaching a second fluid-blocking header adjacent a second fuel injector of the plurality of fuel injectors.  
Hawie does teach further comprising attaching a second fluid-blocking header adjacent a second fuel injector (Fig. 3 shows multiple headers each associated with a fuel injector) of the plurality of fuel injectors (column 2 lines 43-46: there are a plurality of fuel injectors/nozzles 26).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view Bahrenburg in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the attaching of a second fluid blocking header of Hawie. The motivation would have been to more precisely control flow of fuel through the engine in order to better see possible obstructions within the conduits.  

Regarding claim 20,  Chen in view of Bahrenburg in view of Hawie teaches the method of claim 19.  
Neither Chen nor Bahrenburg teach wherein the analyzing the fluid flow characteristic at the outlet of the engine casing to assess the occurrence of the blockage within the fuel rail includes measuring at least one of a flow rate or a pressure at one or more of the plurality of fuel injectors positioned between the first fuel injector and the second fuel injector.  
Hawie does teach wherein the analyzing the fluid flow characteristic at the outlet of the engine casing to assess the occurrence of the blockage within the fuel rail includes measuring at least one of a flow rate or a pressure at one or more of the plurality of fuel injectors positioned between the first fuel injector and the second fuel injector (column 3 lines 59-62: system can block multiple fuel injectors, column 4 lines 7-9: and analyze the resulting flow characteristic).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Chen in view of Bahrenburg in view of Hawie with the further teachings of Hawie. One would have added to the freezing and blocking conduits of Chen the measuring of flow rate or pressure at the plurality of fuel injectors of Hawie. The motivation would have been to obtain an accurate assessment of which sections of conduit might be blocked by seeing the flow rate through those particular conduits.



Claim(s) 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4267699 A (Bahrenburg) in view of US 7195042 B1 (Hawie).

Regarding claim 14, Bahrenburg teaches the fluid-blocking header of claim 12.
Bahrenburg does not teach wherein the component is an engine casing and the internal conduit includes a fuel rail, the fuel rail fluidly coupled to a plurality of fuel injectors spaced circumferentially about the engine casing.
Hawie does teach wherein the component is an engine casing and the internal conduit includes a fuel rail, the fuel rail fluidly coupled to a plurality of fuel injectors spaced circumferentially about the engine casing (Fig. 2 fuel nozzle 26: fuel nozzles/injectors are spaced circumferentially about the engine casing since the rig of Fig. 2 attaches to the engine casing).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Bahrenburg with the teachings of Hawie. One would have added to the device for the freezing and blocking conduits of Bahrenburg the engine casing and fuel conduits of Hawie. The motivation would have been to enable the diagnosis of blockages within the fuel conduits of an engine.  


Regarding claim 15,  Bahrenburg in view of Hawie teaches the fluid-blocking header of claim 14.  
Bahrenburg further teaches wherein the internal conformal surface of the body includes a concave surface configured to mate with a convex surface of the engine casing adjacent the fuel rail (Fig. 7 sheet members 24 with the assembly 27 which are concave are configured to mate with the convex surface of the pipe ‘P’).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 0503299 A1 (MANFRED) discloses a device for freezing blockages in pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858